Title: To Thomas Jefferson from James R. Rogers, 27 November 1804
From: Rogers, James R.
To: Jefferson, Thomas


                  
                     State of tenesee Comburland Road Post oak SpringNovember the 27th. 1804
                  
                  Sir it has been some time imprest on my mind to address you with respecting to this Dredful Speculation of the Land in this State and to Pray you for Some inlitenment with respect to it that is Sir to Know of you within the grants from or by North Carolina for Lands in this indian Boundary Shall be good in law when and after the United Stats should treat for the Same and in fact whither any of the Lands that is treeted for in this Sate Since the Session act of North Carolina Now Sir if this Should be the Case. I Can ashure you that we are a ruend People for we have Long Experienced the Specalaters grants to be a destroying thing Not only to our property but it is also so to our union for when we pay our Money for land we are Amediately Dragd into Law and prehaps Lues more at Law then we give and for this and other Reasons that I Can Render you I trust god and you that these things will No Longer take place for I Can Esure you Sir with the Voyes of hundreds of my fellow Sitisons that it would be Beter for us to pay you 2 dollars per acar then to pay 1 half doller to the Specalaters, and further to think that any man or Set of men Should have it in ther power to ingrace from 20 to 60 thousan acars of Land I hope that the U.S. will Not Suffer themselves to be So impoose upon. I will Rest it with you Sir and weat with patience for you to do me the honer to give an answer and then I will feel myself at Liberty to give you Some further Statments 
                  I am Sir with Respect and Esteem your Most obedient umble Servent—
                  
                     James R. Rogers—
                  
               